Case 2:20-cv-00012-JRS-MJD Document 66-2 Filed 03/11/21 Page 1 of 1 PageID #: 775




                                                                                                                                                                        ',.,
                                                           .. '   ·'


          I«,
          i'.,
          1.,
          \_·
                                            ~ U~ITEDSTATES, ..                                                                                                                                                                     '•'
                                          ·!I   &POST/JLSERVICEe

                                                          USPS TRACKING #                                                                                                                                                     ..
          ['                  .·    :
          1>- .
          I ....
          !          .        ·,.   "'




          (-.: _-
          I'·'.                     , .                                                         '·   .                      '\,.

          !_. _-"                                                                                           <::>12982-104<::>
          L. ..                                                                                                             U S Distr Court
                                                                                                                            921 OHIO ST




          l
                 "::+
                                                                                                                            Room #104
                                                                                                                            Terre Haute, '1N 47807
                 ...                                                                                                        United States
                         --                              '.,'"
                                                    ,.      ..   '"'
                                                                                                     ,_,.                                     :"---:;·--,..,·-··
                 '                                                                                              -                   '
                                                                                                                                  ~"' .~,   .. '                                                                                         '·· -
                                                                         ,)    .·                                                                                                          );'•'



                                                            .- .. · ·.        sun4ay;~Feorua~: z_g, i02~i:::Ha.~::ton·;~~- i.d:11.,•4s1 :iii;~:s.'. 266''(1988)
                                                                               c           ''   ,'   ._,            '   ,                         •• ••     - •••   '      '   •   ',\,,           'k   '   ..   '
                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                          .
                 "•,','·'                                                                                                     "             'r.           ·'. ,;
                              ...                                                                                                                                                                                                          ,r '··

                          .. ·· ...
                                  . ,.
                                                                                    ·. _   ~-f!LEO-·.

                                                                                        M'A'R. f 4~ lOll;"
                                                                                           1



                                                                                    U.S. ·C~i:Rl('S 'OFFICE ..
                                                                                   TE~RE!HAUT~. INDIA~A
